PER CURIAM.
Tracey Mackey appeals the summary denial of his rule 3.850 motion. The claims raised in Mackey’s motion were facially insufficient. Rather than denying Mackey’s motion, the trial court should have allowed him sixty days to amend his motion. See Fla. R. Crim. P. 3.850(f)(2) (“If the motion is insufficient on its face, and the motion is timely filed under this rule, the court shall enter a nonfinal, nonappealable order allowing the defendant 60 days to amend the motion.”).
We reverse the trial court’s summary denial order and remand for the trial court to provide Mackey sixty days to amend his motion.
REVERSED and REMANDED with instructions.
COHEN, C.J., and EVANDER and ■ LAMBERT, JJ., concur.